TimliN, J.
(dissenting). I am unable to concur in tbe disposition of tbis case. Tbe decision is not in line witb decisions of tbis court heretofore made under tbe same statute and is attempted to be supported by what seem to me the most technical and unsatisfactory arguments. Tbe facts are: That one railroad track crosses another nearly at right angles upon an overhead crossing of sufficient height. Each track is in the middle or about the middle of a right of way considerably wider than the track or embankment at all points along the track. This decision is that the lower railroad retains its right of way for the full width at such crossing. Such right of way of the lower road at this point was unfenced. Instead of holding that the right of way of the upper road continues in its full width across the right of way of the lower road, the upper road, which injured the boy and which was unfenced, is allowed to escape from under the fencing statute because it does not use its whole right of way or its whole easement at this point for a crossing. So that both roads escape liability; the lower road because the boy was not injured on its track by its cars and did not in the first place enter upon its right of way when he left the highway, and the upper road because its tracks cross the lower road at. an elevation in the manner described, although both roads are unfenced at and near the point where the boy entered upon the right of way of the defendant road. The second so-called entry upon this right of way by the boy is figured out in this way:
Leaving the public highway he entered upon defendant’s unfenced right of way at a point a few feet from where its right-of-way fence, if it had one, would have connected with the right-of-way fence of the road crossing below it, if the lat*538ter road bad one. Walking a short distance be came upon tbe ground where the rights of way overlap and cross. From this ground which carried the double easement of both roads he walked into and along the right of way of the defendant road after having crossed under the trestle over which the defendant’s track crossed the other railroad. This is supposed to be his second entry. If both of these railroads observed the statute and maintained fences along their respective rights of way, the fences would necessarily connect at an angle equal to that formed by the crossing of the rails but at the proper distance therefrom and would be continuous. This is what the statute requires. This is included in the simple command that each fence its right of way. Here,’ because neither fenced its right of way at all near the crossing of both roads, the defendant road escapes liability although the fact is established that the boy entered upon defendant’s right of way from the highway at a point where it was the duty of defendant to maintain a fence.
At this point the opinion seems to go partially on the theory that, because the underlying railroad had not fenced, the defendant’s fence would not connect up with anything and the boy might or could have passed around the end of defendant’s fence. I think this amounts to holding that although one railroad may not leave its right of way unfenced two railroads may accomplish this disregard of statute at a crossing by each failing to fence. I regard as extremely novel the theory that the right of way of a crossing railroad is narrowed to the trestle upon which it crosses wherever it crosses another road by overhead crossing. I think the duty to fence and the delinquency on the part of the defendant were shown, and that it was a question for the jury whether the plaintiff’s injury was “occasioned in any manner in whole or in part by the want of such fences” (sec. 1810, Stats.). Ulicke v. C. & N. W. R. Co. 152 Wis. 236, 139 N. W. 189; Schwind v. C., M. & St. P. R. Co. 140 Wis. 1, 121 N. W. 639.
*539In the foregoing case, and also in the case of Bejma, v. J ohm son, post, p. 540, the respondent moved for a rehearing. In support of the motions there were briefs by C. W. Bradford, attorney, and Christian Doerfler, of counsel; and in opposition thereto briefs by Edgar L. Wood, attorney, and Peter Fisher and Bull & J ohnson, of counsel.
The motion was granted on February 9, 1915, and the causes were reargued on March 26, 1915.
Eor the appellants there was a brief by Edgar L. Wood, attorney, and Bull •& J ohnson and Peter Fisher, of counsel, and oral argument by Mr. Wood and Mr. Fisher.
C. W. Bradford, attorney, and Christian Doerfler, of counsel, for the respondents.
The following opinion was filed April 13, 1915:
ViNJE, J.
Upon the rehearing the correctness of the court’s ruling that it was not incumbent upon the defendant to fence the sides of the right of way of the Chicago & Northwestern Railway beneath and across its own right of way is not questioned. But it is argued the court erred in holding that plaintiff’s first entry upon defendant’s right of way did not contribute in whole or in part to his injury. His counsel urges upon us, and the evidence sustains him in so doing, that it was plaintiff’s fixed intention to proceed along First avenue to the trestle, to pass under and beyond it, to go up the embankment upon the defendant’s right of way, and thence proceed to Beaver’s pond. He started on his trip and left First avenue about twenty feet sooner than he would have done had defendant’s fence on that side been built, as it should have been, up to the side of the right of way of the Chicago & Northwestern Railway, and cut diagonally over on to the latter’s right of way, walked along it for some distance, then reentered defendant’s right of way, and proceeded up the embankment as intended. Concretely stated the proposition advanced by counsel is this: that a boy twelve years old with a *540fixed intention of going to a certain place for a holiday outing would not go there if he had to travel the two twenty-foot sides of a right-angled triangle instead of the hypothenuse— the traveling on the two sides being as good as that along the hypothenuse. The statement of the proposition is a sufficient refutation thereof. We adhere to our former decision.